%=
                                                                                              .




                 OFFICE         OF THE   ATTORNEY     GENERAL      OF TEXAS
                                             AUmN


                                                                      Jaae 2, 1929



Eonorabk           t.   1.   Trkblo
wrt     A8slrtant            2tate    Bsperlatedent
liuutia, Tew

Doer sir:


T&10&    pU
1%   qrwrtlon:

          Mar ohilLdrsawho                                          la oae 8ehool di8-
trlot and Qo nom
moh dlatrlot befor. Atvgff.fl?

                   AFtlO
1998,    pmt~de           ror
p~:;o~~re               their
                 .        .
                                                       Statute8,    1922, prori&er
                                                       18t bay of Muoh     urd t&o




        tendent, be tramfmrre4 to the amllmU%t   Of mv other
        dirtriot or lmdopendantdirtriot in the 8mse eouut~ won
        8 wrltkn qpplloatioaOS the parent or &uarUian or per8on
        having lmi'al eoatrol of moh ohild, tiled with t&o
        @O&U&T 8UQOtitMdent;   ~rOrid@d that any di8triOt  Or
        indrpoabent dlrrtrlotbeti  dl88ati8fie8 with any tramafw
        made Or the oounty ntperintardoatmsj appeal from maoh lotLon
                                                                                                        x7
                                                                                               .T
Eon. T. Y. Trlablo, Juno 2, 1929, pa@                     2
                                                                                                    i

       to thr COQBty bO~z’d Of trWtO.8 Of raid Wtk?it~Who 8haL1
       harm the right to maul ual oanool the tmn8tu    allow4
       by   thr     rouaty    8uporioteadmt.

            l?bO lppliocat 8bC11 8tCtO ia Ui& mU@atiaa   that
       it    b18 bona ilec intention to Wrd Uie child to thm
            18
       rcbool to *tioh the trCn8fCr  I8 C8k.d.

            Ylpot the omtlfloatloa or thr tmn8far of any
       child, from one 4latrIct to lno th udistrict, by the
       county wperlntondcat or the comity la rhlah tbc ch1l.d
       rcsles8 8t the tl80 0r the trw8fu.    the Ltctb Jkpcrtuient
       of iduoatloa 8hall cutborisc the Sat0   Trururu   to pay
       over direotl~ the par oaplta c portionaent, In ineopcldcnt
       6i8triCt8 Or ri+B hundred (MK)P Or DO- 8OhOhBtiO pOpUb-
       tlon, to the dlstrlot Lo which mob child 18 tnn8tur.d;
       an4 in all othbr dlstrict8, to county rupuInteaQent8,
       to be pcI6 by bin to the rscpcotfr8 elstrlotc to which
       8uCb       OhildlWa    lfC tl’W8fbmd~          PNBTidOd,       n0   tlXIl8f.r 8hau
       bo ~40        dtai     Aujwt     lat..
                  Artiolb    t699,   icrlccd CIrll Utetutcc, 1925,              regdr   aa fol--
&*8    t                                                        -
                  '&zy ohlld     8peCifhd      in   the   pr~oBdfng~Utiole, and          it8
       portion 0.rthe coho:l fund, cg bc tranrtorrcd to cn la -
       JoIaIw dirtrlct In another couuty, In the mmner prorldad
       In raid crtlole. It auat     h 8hom to the county 8?QcrIn-
       toadant   ttmt the rohool in the dirtriot   ln which cuch lhlld
       rc814.8. on looount or dI8tCllOC or coat anoontrollablocd
       dUl@l-OU8   obstarlc, 18 IllCCCO88Ibh   to 8UCb lblld.-

         Artlclc 2699,               tWIrC6     Clrll     StatUtC8,        1926, loatalnc the
iollalng prorlclonr
   -         lIsoept cr.bcrcIn prorldcd, no pert of tha 8chool
       $A    apportioned to uny dirtriot or oounty Shall bc
       tnn8tCrrCd   to cry otter dlctrict or 8ountyg . . .a

          The only rcqulrcmnta or tha gcnenl trW8fbr 8tatUte8 arc
that the ah116 bo lawfully enrolled la ona district;    Urlttcn appli-
oation for transfu rhall be mea by Lhc parent or guardlaa or por-
8Oa having kmrul control or the ohild, and 8hBU bc rmd        ulth the
Oounty 8UperintCndCnt;  tha applIoatIon 8ha11 ltatc that it I8 tbc
bona fld4 Intention ot tha appUocnt to 8cnd tha lhlld to 8ohool In
the dlstrlot to x-hlch t&c tran8far la l8k8d.   Artlola  t69d only
cuthorI+ss tran8fcr8 bctucan distrlcta within the 8m      CotInty.
     .
         5011.T. L. rrlmble, June 2,1939,pa@o                 J
.'


         ktlolo tbw ptrait8 the tranoror    0r 8 rohomtir  Iros; 021000Pnty
         to an l4jolnlng dI8trlct la lno tb u oounty unbr oertala olroum-
         rtacrea. The trmrfor mm be ~48 b&or8 iu@st first.
                       Fha 9lW1@1-8      of   tha8a    ltatute8     8~‘.   oloar1.t brad l lioryb
         t0   f~iud0    tm.ri8rtr8 0r   0hifer~~      *ho80   rwif00        ~0   160thg ;U~C
         another dlatrlct. The rtatute rcqulror no roamoa to be glean cx-
         *apt teat the lpplloant ha8 a bona rid0 intmntlon to 8ond the
         0bfie to rchool ln another dl6trlct.
                           lttbatlon to tl?bprOviSiOU8
                       a eoaU                            o fh tic lb tb9b
         rkloh civo tho right oi lp.oal bT I wmol     dI8Lrlot to the cO&mty
         board, which board my oancol and lipul tha lo tlo nof the county
         8uporIatondqat In ecrlug the tnrufer.   A8 wa rlow tho                       QUe8tiOU
         prtaontod it is by and large an ldxlnlstrotlrr ntttr.
                   It im our oplnlon that the oounty rupsrlnLen6oat uy
         tnwror   scholastIcr upon proper lppl1oatloa. from one eirtrict
         to another dtatrlct within Lha 8azC cdutty. o r to an l
                                                               ejolnlng
         dl8trlct In another oounty under cortala cIro104tanoo8, prior to
         Amet   flrrt, althou@ woh aatol~8tIca mora into the eI~trIot and
         establlrh l r er ldo ~o e.
                                                                                 w
                                                                  Your8 rar~ytruly
                                                         ATTXREY           IUL OF TI XAS
                                                                       G:-.Sf



                                                                                 Aa8Irtant




                                              .